        Case 2:19-cv-00513-GEKP Document 230 Filed 09/03/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PENN ENGINEERING &                               :   CIVIL ACTION
MANUFACTURING CORP.                              :
          Plaintiff,                             :
                                                 :
       v.                                        :   No.: 19-cv-513
                                                 :
PENINSULA COMPONENTS, INC.,                      :
          Defendant.                             :


                                            ORDER

       AND NOW, this       3RD day of September, 2021, upon consideration of Defendant’s

Motion for a Protective Order (ECF No. 189), Plaintiff’s response thereto (ECF No. 195),

Defendant’s reply in support (ECF No. 201), and the parties’ supplemental memoranda (ECF

Nos. 208 and 209), and for the reasons set forth in the memorandum filed concurrently with this

Order, IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED in part and

DENIED in part. Defendant shall produce, within 14 days, any nonprivileged documents

responsive to Plaintiff’s requests for production and not already produced, but it need not

respond to Plaintiff’s requests for admission.


                                                     BY THE COURT:


                                                     _/s/ Lynne A. Sitarski__________
                                                     LYNNE A. SITARSKI
                                                     United States Magistrate Judge
